  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 1 of 7                     PageID #: 1




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


 PAYTON D. BARNETTE,
                                                            CIVIL COMPLAINT
              Plaintiff,

 v.                                                              CASE NO. 1:21-cv-00217

 HOLLOWAY CREDIT SOLUTIONS, LLC,
                                                       DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes PAYTON D. BARNETTE (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of HOLLOWAY

CREDIT SOLUTIONS, LLC (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Alabama and a substantial portion of the events or omissions giving rise

to the claims occurred within the Southern District of Alabama.



                                                  1
  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 2 of 7                    PageID #: 2




                                              PARTIES

   4. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39), residing in Gulf Shores,

Alabama, which lies within the Southern District of Alabama.

   5. Defendant is a debt collection agency operating out of Montgomery, Alabama that provides

its debt collection services to clients in a variety of industries, including the medical field.

Defendant is a corporation organized under the laws of the state of Alabama with its principal

place of business located at 1286 Carmichael Way, Montgomery, Alabama 36106.

   6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   7.   Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.


                             FACTS SUPPORTING CAUSES OF ACTION

   8. This instant action stems from Defendant’s attempts to collect upon defaulted emergency

medical bills (“subject debt”) that Plaintiff purportedly owes.

   9. In approximately January 2020, Plaintiff began receiving calls to his cellular phone, (334)

XXX-1193, from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -1193. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   11. Defendant primarily uses the phone number (334) 396-3000 when placing calls to

Plaintiff’s cellular phone, but upon belief, it has used other numbers as well.

   12. Upon information and belief, the above referenced phone number is regularly utilized by

Defendant during its debt collection activities.

                                                   2
  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 3 of 7                       PageID #: 3




   13. On answered calls from Defendant, Plaintiff experiences a noticeable pause, lasting

several seconds in length, as well as an audible “click” before a live representative begins to speak.

   14. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

   15. The subject debt purportedly stems from an Emergency Medical Services bill and an

Emergency Alabama Medical Center bill said to be owed by Plaintiff.

   16. Plaintiff informed Defendant that due to his financial situation, he was unable to make a

payment on the subject debt and demanded that the Defendant cease contacting his cellular phone.

   17. Despite Plaintiff’s demands, Defendant continued placing phone calls to his cellular

phone up until the filing of the instant action.

   18. Defendant has also left multiple pre-recorded voicemail messages when Plaintiff was

unavailable to answer the phone.

   19. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, violations of Plaintiff’s state and federally protected interests,

aggravation that accompanies excessive collection telephone calls, emotional distress, increased

risk of personal injury resulting from the distraction caused by the never-ending calls, increased

usage of his telephone services, loss of cellular phone capacity, diminished cellular phone

functionality, decreased battery life on his cellular phone, and diminished space for data storage

on his cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT



                                                   3
  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 4 of 7                     PageID #: 4




   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

       a.      Violations of the FDCPA §1692c(a)(1) and §1692d

   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   28. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called Plaintiff after being

notified to stop. This behavior of systematically calling Plaintiff’s phone on a frequent basis in

spite of his demands was harassing and abusive. The frequency and volume of calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   29. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

       b. Violations of the FDCPA § 1692e




                                                 4
  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 5 of 7                         PageID #: 5




    33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

    34. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    35. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

him, Defendant continued to contact him via automated calls and would leave Plaintiff pre-

recorded voicemails. Instead of putting an end to this harassing behavior, Defendant repeatedly

placed repeated calls to Plaintiff’s cellular phone in a deceptive attempt to force him to answer its

calls and ultimately make a payment. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the legal ability to contact him via an automated system when it no longer had

consent to do so.

         c. Violations of FDCPA § 1692f

    36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    37. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by repeatedly calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff into

payment by placing voluminous phone calls without his permission is unfair and unconscionable

behavior. These means employed by Defendant only served to worry and confuse Plaintiff.

    38. As pled in paragraphs 18 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.



                                                   5
  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 6 of 7                    PageID #: 6




   WHEREFORE, Plaintiff, PAYTON D. BARNETTE, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

         COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set forth herein.

   40. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or leaving pre-recorded

messages without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as

“equipment which has the capacity...to store or produce telephone numbers to be called, using a

random or sequential number generator; and to dial such numbers.”

   41. Defendant left automated pre-recorded voicemail messages when contacting Plaintiff’s

cellular phone, thus bringing its conduct within the ambit of the TCPA.

   42. Defendant violated the TCPA by leaving automated pre-recorded voicemail messages on

Plaintiff’s cellular phone without his consent. Any consent Plaintiff may have given to Defendant

by virtue of incurring the subject debt was explicitly revoked by Plaintiff’s demands that it cease

contacting him.



                                                6
  Case 1:21-cv-00217-JB-M Document 1 Filed 05/10/21 Page 7 of 7                    PageID #: 7




   43. The calls placed by Defendant to Plaintiff were regarding business transactions and not

for emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   44. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, PAYTON D. BARNETTE, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
      to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: May10, 2021                                   Respectfully submitted,

                                                     /s/ Nathan C. Volheim
                                                     Nathan C. Volheim, Esq. #6302103
                                                     Counsel for Plaintiff
                                                     Pro Hac Vice Application Pending
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Ave., Suite 200
                                                     Lombard, Illinois 60148
                                                     Telephone: (630) 568-3056
                                                     Fax: (630) 575-8188
                                                     nvolheim@sulaimanlaw.com




                                                7
